Citation Nr: 0727349	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to an increased (compensable) evaluation for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
December 1968.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied compensable 
evaluations for each of the disabilities at issue.  

The Board also notes that, although the veteran had initially 
disagreed with the evaluation assigned for service-connected 
migraine headaches, the veteran did not include that 
disability in his May 2004 substantive appeal, and that issue 
is not before the Board for appellate review.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned in May 2006.   

The claim for an increased (compensable) evaluation for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's tinea pedis affects less than 1 percent of his 
body, when active, and has not been treated with systemic 
therapy, nor has the veteran alleged using anything other 
than a topical ointment.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.118, Diagnostic 
Codes 7806, 7813 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his symptomatic tinea pedis should 
be compensable, especially because he has foot pain and 
discomfort bilaterally.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the veteran's claim for an increased 
(compensable) evaluation for tinea pedis was received in 
January 2003.  A letter advising the veteran of the 
information required under the provisions of the VCAA was 
issued in March 2003.  This letter notified the veteran that 
he should submit, or identify, any evidence showing that his 
service-connected disabilities had increased in severity.  He 
was advised of the types of evidence which might substantiate 
such a claim, and the letter advised the veteran that VA was 
responsible for obtaining certain types of evidence, 
including evidence in VA's possession.  The letter explained 
the veteran's responsibilities to identify evidence he wanted 
VA to obtain.  The letter requested that the veteran inform 
the RO of any other records that might support his claim, and 
advised the veteran that he could submit statements from 
others describing their observations of the severity of his 
disability, or that he could submit his own statement about 
the severity of his disability.  This letter provided 
sufficiently detailed information as to notify the veteran 
that he should submit any evidence in his possession.  

Thereafter, following the June 2003 rating decision and the 
SOC issued in May 2004, another letter advising the veteran 
of the information required by the VCAA was issued in May 
2005.  This letter reiterated, with additional detail, each 
of the items of information provided in the prior letter, and 
specifically advised the veteran to submit any evidence in 
his possession that pertained to his claim.  

The Board finds that the March 2003 and May 2005 letters 
provided an excellent summary of VA's duties to notify and 
assist the veteran.  The letters addressed each element of 
notice described in Pelegrini.  Although the letters did not 
provide the veteran with notice regarding the effective date 
and disability evaluations available, see Dingess/Hartman, 
supra, the Board concludes that, since the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation, any questions as to the appropriate effective 
date of an increased rating are rendered moot.  As the 
veteran's claim at issue is a claim for an increased 
evaluation, and communications to the veteran, including the 
rating decision and SOC, have addressed the specific criteria 
for an increased evaluation, with readjudication occurring 
after such notices, the veteran is not prejudiced by the 
timing of notice as to the specific criteria required for an 
increased evaluation, if the VCAA requires that such specific 
notice be provided.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As the claim was readjudicated in June 2005, after the 
veteran had been provided with notice on each element 
required in the VCAA and interpretations of the VCAA, the 
notices provided meet the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content of the 
notices provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The requirements of 
notice under the VCAA have been met.  

The veteran has been afforded VA examination specific to his 
feet.  VA clinical records, including the specific records 
that the veteran identified as relevant, have been obtained.  
He was afforded the opportunity to identify or submit any 
other records or evidence which might be relevant to his 
claim.  He has not identified any other evidence which might 
be relevant that has not been obtained.  The duty to assist 
has been met as well.  

The record shows that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
on appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Board finds that all requirements in the VCAA, 
including the duty to notify the veteran and the duty to 
assist the veteran, have been met, and that the timing of the 
notice has not prejudiced the veteran.  If there was any 
defect in compliance with the VCAA, the record establishes 
that the veteran has not been prejudiced thereby, and 
appellate review may proceed.  

Claim for increased (compensable) evaluation for tinea pedis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's claim for an increased evaluation for tinea 
pedis was received by VA in early January 2003.  In that 
claim, he stated that the severity of the disability had 
increased, and that the increased severity would be 
substantiated by VA treatment records.  VA treatment records 
may, under certain circumstances, be considered an informal 
claim for an increased evaluation.  38 C.F.R. § 3.157.  The 
Board also notes that an increased evaluation may be allowed 
prior to the date the veteran submitted his claim for an 
increase, under certain circumstances.  38 C.F.R. 
§ 3.400(o)(2).  Therefore, the Board has carefully reviewed 
the VA clinical records for the year prior to January 2003.  
However, VA inpatient and outpatient clinical records dated 
from July 2000 through March 2003 disclosed that the veteran 
did not seek VA clinical treatment for tinea pedis in the 
year prior to January 2003.  Therefore, there is no record 
which the Board may construe as an informal claim for an 
increased evaluation prior to January 2003, and there is no 
record which may serve as a basis for an increased evaluation 
prior to the date of the veteran's claim.  

The veteran's service-connected tinea pedis has been 
evaluated pursuant to the criteria found at 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7813, in effect when his 
submitted his January 2003 claim.  DC 7813 allows tinea pedis 
to be evaluated either as a disfigurement of the head, face, 
or neck (DC 7800), or using criteria for evaluation of scars 
(DCs 7801 to 7805), or as dermatitis, under DC 7806, 
depending upon the predominant disability.  Because there is 
no evidence of disfigurement of the head, face, or neck, or 
scarring, the Board will consider whether a compensable 
evaluation is warranted pursuant to the rating criteria for 
dermatitis, DC 7806.  

The examiner who conducted VA examination in June 2005 
determined that one (1) percent of the veteran's body, but no 
exposed area of the body, was affected by his tinea pedis.  
The veteran reported that he had been using Biofreeze, a 
topical ointment, for his tinea pedis, but he had run out of 
that prescription.  The veteran described pain with weight-
bearing, as well as numbness and tingling.  The examiner 
noted that the veteran was surgically treated with a bypass 
graft for poor circulation to the left lower extremity, and 
this decreased the veteran's pain somewhat, but he remained 
quite disabled, and unable to walk, and there were no pulses 
in either foot.  The Board notes, in this regard, that 
inpatient records reflect that a left iliac artery bypass 
graft was performed in February 2005, due to impaired 
circulation to the left lower extremity.  

The veteran's toenails showed moderate effects of fungus 
infections, with the changes most pronounced in both great 
toes.  There was maceration between the toes, with 
superficial ulceration and thickening of the skin.  The 
examiner stated that the veteran's main complaint of pain in 
the feet was due to circulatory insufficiency.  The examiner 
noted that the veteran had not treated the tinea pedis with 
anything other than a topical ointment for the past 6 months, 
and that he had been out of the medication for the past 
month.  The examiner determined that there was tinea pedis of 
the toes and toenails, chronic, resulting in minimal 
disability.  The examiner stated that there were no scars on 
the feet.

Under the criteria for evaluation of dermatitis, a 30 percent 
rating may be assigned for dermatitis affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or where systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 10 percent evaluation for dermatitis 
or eczema requires evidence that the disability affects at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of the 
exposed areas of the body, or the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  

On VA orthopedic examination conducted in November 2005, the 
veteran reported his history of tinea pedis, as well as prior 
surgery on the feet to get rid of soft corns.  The examiner 
specifically noted that, on examination of the feet, there 
was no moisture or cracks or evidence of active tinea pedis.

The report of the June 2005 VA examination is consistent with 
the report of the March 2003 neurological examination, during 
which the veteran reported that he had not taken any oral 
medication for his tinea pedis, but that he used topical 
medication locally to treat the foot condition.  VA inpatient 
and outpatient clinical records through June 2005 include no 
indication that the veteran received systemic therapy such as 
corticosteroids or other immunosuppressive drugs for 
treatment of tinea pedis.  

As the record establishes that the veteran has not been 
treated for his service-connected tinea pedis with systemic 
therapy at any time during the pendency of this claim, and 
establishes that less than 1 percent of the veteran's body is 
affected, when the tinea pedis is active, the veteran does 
not meet any criterion for a compensable evaluation for tinea 
pedis pursuant to Diagnostic Code 7806.  

The Board will also consider, however, whether the veteran's 
skin condition could be assigned a compensable rating under 
other codes specified under Diagnostic Code 7813, such as 
Diagnostic Codes 7801-7805.  Those criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head, face, or neck, where such are deep and cause 
limited motion in an area exceeding six square inches; for 
scars covering an area of 144 square inches or greater where 
the scar is superficial and does not cause limited motion; 
for a superficial unstable scar (characterized by a frequent 
loss of skin covering the scar); or a superficial scar that 
is painful on examination. 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-04. Otherwise, scars can be rated on the 
limitation of motion of the affected part. Diagnostic Code 
7805.

As noted above, there is a complete absence of any competent 
or objective medical evidence on file which shows that this 
skin condition of the feet results in a scar that is deep, 
unstable, painful, that loses its covering repeatedly, covers 
an area of 144 square inches or greater, or that adversely 
affects any function.  Accordingly, a compensable evaluation 
cannot be provided under any of the aforementioned diagnostic 
codes.  

The examiners who conducted the June 2005 VA examination 
noted that there was a tender and painful callus between the 
fourth and fifth toes of the left foot.  The Board notes that 
the veteran sought service connection for this callus in 
1974.  That claim was denied in a rating decision issued in 
October 1974.  The veteran did not disagree with that denial, 
and the determination became final.  Since the claim for 
service connection for the callus between the veteran's 
fourth and fifth toes, right foot, has been denied, the 
symptoms of that tender and painful callus may not be 
considered in determining the evaluation for the veteran's 
service-connected tinea pedis.  It is noted that it appears 
that in the May 2004 substantive appeal, the veteran 
contended that he was entitled to a compensable evaluation 
because of the corn(s) of the right foot.  In a July 2004 
letter the veteran was asked by the RO to clarify if he was 
seeking service connection for this condition or if he was 
claiming it was part of his service-connected disability.  
The veteran did not respond.  If the veteran wishes to reopen 
the claim that was previously denied in 1974, he should let 
the RO know of his intent by filing a claim to reopen with 
the RO.

The record establishes that the veteran underwent partial 
fifth metatarsal (little toe) resections and planeing of the 
tibial sesamoid, bilaterally, in 1986.  The VA examiners who 
conducted the June 2005 and November 2005 VA examinations 
noted the veteran's history in this regard, but found no 
current residuals of this treatment.  The examiner's 
statement in the June 2005 VA examination report that there 
were no scars on the feet at the time of the June 2005 
examination establishes that no scarring with respect to this 
treatment are visible.  In any event, as the treatment of 
corns or resection of the fifth metatarsal was unrelated to 
the veteran's tinea pedis, no residual of the 1986 surgery 
may be considered in evaluation of the veteran's service-
connected tinea pedis.  

As the evidence establishes that the veteran does not meet 
any criterion for a compensable evaluation for tinea pedis, 
the preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal for an increased (compensable) evaluation for 
tinea pedis must be denied.


REMAND

During his May 2006 Travel Board hearing, the veteran 
testified that his hemorrhoids caused him to have blood in 
his stools at least three times weekly, and testified that he 
had sought treatment for the increased severity of the 
hemorrhoid symptoms.  He further testified that he now used 
medications for his hemorrhoids.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent rating 38 C.F.R. § 4.114, DC 7336.  

The Board notes that, at the time of the VA examination 
conducted in March 2003, the veteran's hemorrhoids were not 
visible or palpable, the veteran did not report bleeding, and 
laboratory examination of the blood disclosed that the 
veteran's hemoglobin and hematocrit were within the reference 
range listed as normal in the laboratory examination report.  
However, since the veteran has testified that he now has 
symptoms of persistent bleeding, and there is no current 
evaluation for anemia since the reported increased in 
hemorrhoid bleeding, further development of his claim is 
required prior to appellate review.

In addition, it is noted that the veteran receives regular 
medical care through the VA North Texas Health Care System.  
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA clinical records pertaining to the veteran that 
are dated from May 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA clinical 
records from May 2005 to the present 
should be obtained.  Also obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.

2.  The veteran should be afforded VA 
examination of the service-connected 
hemorrhoids.  The examiner should be 
provided with a copy of this Remand, the 
claims file, and the veteran's current VA 
clinical records.  After examining the 
veteran and conducting any necessary 
laboratory examinations, especially 
examinations of the blood and stool, the 
examiner should state whether the 
veteran's hemorrhoids result in recurrent 
bleeding and whether the hemorrhoids 
result in anemia.  The examiner should 
explain the rationale for any opinion 
expressed.

3.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
the claim should be readjudicated.  If the 
claim is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
SUSAN TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


